Citation Nr: 0821212	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-35 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
April 1954 to November 1957.  He also served in the 
Massachusetts Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision by the RO.  In May 2008, 
the veteran testified at a hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the record on appeal.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The evidence of record shows that the veteran worked as a 
cannoneer in the Massachusetts Army National Guard and that 
he worked as a ground communications equipment repairman in 
the Air Force.  He has testified that he was exposed to 
excessive noise in both of those positions.  He has also 
testified that he developed a severe loss of auditory acuity 
in his left ear within approximately one year of being 
discharged from the Air Force in 1957, and the record 
contains medical evidence from the veteran's private 
physician, Robert A. Wainer, M.D., that appears to 
demonstrate the presence of a legally cognizable left-ear 
hearing disability.  See 38 C.F.R. § 3.385 (2007) (indicating 
that, for VA purposes, impaired hearing is considered to be a 
disability if the auditory threshold at 500, 1000, 2000, 
3000, and/or 4000 Hertz is 40 decibels or greater; or if the 
auditory thresholds for at least three of those frequencies 
is 26 decibels or greater; or if speech recognition scores 
using the Maryland CNC test are less than 94 percent).  Under 
the circumstances-given the evidence of in-service noise 
exposure, the evidence of a current disability, and the 
veteran's testimony as to onset-the Board finds it necessary 
to have the veteran examined for purposes of obtaining an 
opinion as to etiology.  See, e.g., McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2007).  A 
remand is required.  38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or additional 
evidence pertinent to the claim presently on 
appeal.  If the veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the claims 
file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an audiometric examination.  
After reviewing the claims file, examining 
the veteran, and conducting audiometric and 
speech discrimination (Maryland CNC) testing, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran has a current left 
ear hearing disability that can be attributed 
to service, to include any in-service 
exposure to noise.  A complete rationale 
should be provided.

3.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current version of 
38 C.F.R. § 3.159 (see Notice and Assistance 
Requirements and Technical Correction, 73 
Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159)).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

